ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Cape Fox Professional Services, LLC          )      ASBCA No. 60595
                                             )
Under Contract No. N00244-08-C-0032          )

APPEARANCES FOR THE APPELLANT:                      Ronald L. Fouse, Esq.
                                                    Edwin 0. Childs Jr., Esq.
                                                     McGuire Woods LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Robert L. Duecaster, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 27 January 2017

                                                 ffedLrift_
                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60595, Appeal of Cape Fox
Professional Services, LLC, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals